United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
New York, NY, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 08-2503
Issued: September 23, 2009

Case Submitted on the Record

ORDER REMANDING CASE
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

On September 22, 2008 appellant filed a timely appeal from November 13, 2007 and
May 27, 2008 decisions of the Office of Workers’ Compensation Programs denying her claim
for an emotional condition. The appeal was docketed as No. 08-2503. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
The Board, having reviewed the case record submitted by the Office, finds that this case
is not in posture for decision. Appellant, an occupational health nurse, alleged that her emotional
condition was caused in part by the difficulties of four injured workers, EB, SJ, DL and GK,1 in
obtaining authorization for medical treatment. By decision dated April 17, 2007, the Board
remanded the case for further development of the evidence concerning these injured workers.
By decision dated June 21, 2007, the Office denied appellant’s claim on the grounds that
appellant had not met her burden of proof as the employing establishment could not find any
injured workers with the names provided by appellant. By decision dated August 23, 2007, an
Office hearing representative remanded the case to the Office, noting that appellant had provided
case numbers for four different injured workers. The hearing representative remanded the case
for the Office and the employing establishment to both review the cases alleged by appellant.
1

These injured workers are identified by their initials for privacy reasons.

On remand, the Office provided the employing establishment with the case record numbers of
the four injured workers and asked for a detailed review of appellant’s involvement in each of
these cases.
The employing establishment provided statements discussing appellant’s
involvement in the cases. In a November 13, 2007 decision, an Office senior claims examiner
stated that she had personally examined the case records for the four injured workers. She
provided a summary of what she concluded from her review. The case records of the four
injured workers are not a part of appellant’s case record before the Board. By decision dated
May 27, 2008, an Office hearing representative affirmed the November 13, 2007 decision.
By application for review dated September 10, 2008, appellant’s representative requested
that the Board remand the case to the Office for a determination that appellant had established a
compensable factor of employment in the performance of duty and for further evaluation of the
medical evidence. By motion dated September 21, 2009, the Director of the Office requested
that the Board remand the case to the Office. The Director stated that the Office should request
that the employing establishment clearly address appellant’s allegations and submit such a
statement to the record. The Director noted that the Office claims examiner should thereafter
make findings of fact based only on the evidence in appellant’s case record and issue a de novo
decision on appellant’s claim for compensation.
The Board will grant the Director’s motion for remand. The November 13, 2007 Office
decision and the May 27, 2008 affirmance by the hearing representative relied upon evidence
which was not part of appellant’s case record. The Board’s Rules of Procedure at 20 C.F.R.
§ 501.2(c)(1) state: “The Board’s review of a case is limited to the evidence in the case record
that was before [the Office] at the time of its final decision.” As not all evidence reviewed by the
Office is of record, the Board is precluded from access to and is improperly unable to review all
of the evidence that was evaluated by the Office at the time of the November 13, 2007 and
May 27, 2008 decisions. The case will be remanded to the Office for further development of the
evidence regarding appellant’s allegations as necessary, in accordance with the Director’s motion
and this order. Following such further development of the evidence the Office shall issue a de
novo decision.

2

IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 27, 2008 and November 13, 2007 are set aside and the case
is remanded for further action consistent with this order of the Board.
Issued: September 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

